         Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 1 of 6

                                      UNCLASSIFIED


                          UNITED STATES DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION




File Number:                              SE-3268435

Requesting Official(s):                   SA Andrea DeSanto

Request ID and Task ID(s):                1347773, 1348386

Date Completed:                           6/23/2021

Linguist(s):                              Click here to enter text.

Reviewer(s):                              Click here to enter text.

Source Language(s):                       Yoruba

Target Language:                          English

Source File Information
       83912053_May_25_2021_08_21_00_AM_9178224443

                               SUMMARY TRANSLATION




[TN: PDP and APC are the two major parties in Nigeria]




                                     UNCLASSIFIED
         Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 2 of 6

File Number: SE-3268435
Task ID: 1348386

Participants:
         AR                                     Abidemi Rufai
         AL                                     Alaba LNU

Abbreviations:
        PDP                                     People’s Democratic Party
        APC                                     All Progressive Party
        UM                                      Unknown Male
        LNU                                     Last Name Unknown
        PH                                      Phonetic
        OV                                      Overlapping Voices
        TN                                      Translator’s Notes
        []                                      Exegesis


83912053_May_25_2021_08_21_00_AM_9178224443

[Verbatim 00:00:40 - 00:03:17]

AR:              Hello.

AL:              Hello. How are you doing Bidemi?

AR:              Good morning my brother.

AL:              How are you? Good morning. It is you calling from… I could not recognized it,
                 until I listened to it and said--

AR:              It is me. Are you okay?

AL:              How is everything?

AR:              Fine, thank you.

AL:              [OV] I can’t complain.

AR:              Are in you in New York?

AL:              No, no, no. I’m in Atlanta right now.

AR:              Did you talk to your lawyer?

AL:              Yeah. I spoke to the lawyer hmm- yesterday

AR:              Is not today that my bail will be granted?


                                                1
                                           UNCLASSIFIED
       Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 3 of 6

File Number: SE-3268435
Task ID: 1348386

AL:          [Pause] Hum- It is like… But-but, they found a lady that set up the bail--

AR:          [OV] Yeah. We were together--

AL:          -- That was why they did it

AR:          We were together in the court last week.

AL:          Huh, but they are… You know they harassed her. You know… Everybody knows

             that you are in Court. So, I have… I have somebody that I was… I’m trying

             to see if I can persuade to do this thing.

AR:          But, that lady--

AL:          So, yesterday… Eh

AR:          -- that lady agreed to do.

AL:          Agree to do it?

AR:          Ha-ha. The lawyer did not tell you? We were in the court last week on Friday

             when the judge granted it, but they have to wait for Washington State, do you get

             it, for Washington State --

AL:          [OV] to appeal.

AR:          -- to put up an appeal, so she said she will wait till today, Tuesday. So, since

             yesterday, I have been --

AL:          Eh- but --

AR:          Sir?

AL:          -- other things happened since then. They started harassing the lady. Her

             husband’s family in Nigeria. They said her mother-in-law collapsed.

AR:          Collapsed, how?

AL:          That was when they started calling. When she heard that her daughter in-law was


                                               2
                                          UNCLASSIFIED
        Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 4 of 6

File Number: SE-3268435
Task ID: 1348386

              your bail bondsman.

AR:           The husband…

AL:           They started calling her husband and harassing him. The husband said they will

              withdraw from it. They will…

              [Background noise]

AR:           Okay, the lady…

AL:           Hello Bidemi. M-hum, she said she will withdraw it, but uh-uh Gerina [PH] is

              thinking anyway, if we can get somebody else to do it. It will just be a change.

AR:           Who is that?

AL:           Eh?

AR:           Who is the person?

AL:           No, we have not seen anybody. It is the person himself who reached out to me but

              I have been calling him since yesterday he has not answered his calls. So I’m

              expecting he will call back before the end of today.

              [Background noise]

AR:           So how did they know? It could be the prosecutors that are doing it.

[Summary]

ALABA says well it turned out that Nigerians at home started harassing the family including the
husband, to the extent that the mother in-law got fainted. ALABA says pressure on the husband
from family members in Nigeria is too much and the woman is considering to withdraw.
ALABA says there is somebody he is trying to persuade to do it and actually it was the person
that initiated the move but ALABA says he has been calling the person since yesterday and has
not picked his calls. ALABA says the story is everywhere and more so that Abidemi was active
in social media made it worse. ALABA says the PDP politically weaponized it against the
governor, calling him yahoo governor and insisting that the governor must resign. ALABA says
even though he is not in the social media, somebody who called himself T.O AFRICA got his
name and email in LinkedIn and published it. Abidemi asks if the woman has withdrew, and
ALABA says the attorney wants to do a control withdrawal, because it seems they did her
background checking to Nigeria. ALABA says this is part of the attorney’s strategies and he does

                                            3
                                       UNCLASSIFIED
        Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 5 of 6

File Number: SE-3268435
Task ID: 1348386

not want to divulge it, and Abidemi says he can understand. ALABA says 3-4-7-9-4-9-2-5-8-7 is
the attorney’s number. Abidemi says so they have attacked the governor and ALABA says yes
they did.

[Verbatim 00:07:14 - 00:08:00]

AL:           The poor woman, you know she has never been to Nigeria

AR:           Yes.

AL:           I think Dayo said she only been to Nigeria once. They were putting all the

              pressure on her husband

AR:           Is the husband in New York or Nigeria?

AL:           New York. Her husband is in New York. Her husband is here in America.

              Nigerians are just calling him.

AR:           What did you say?

AL:           The husband. Nigerians are calling them.

AR:           Calling her husband. Right?

AL:           Yeah, they called her husband, put all kinds of pressure, telling him that they will

              call the mother and the woman’s family as well. So Dayo…

AR:           [OV] Do you believe that the prosecutors are behind it?

AL:           Huh?

AR:           The prosecutors did it.

[Summary]

ALABA says the United States press has a working relationship with the legal system such that
they can publish court proceedings. ALABA says Nigeria news organizations copied the US
publications and used it as their news. Abidemi asks if ALABA has AYO’S number, so that
ALABA can tell Ayo to remove all Abidemi’s photo in the social media. ALABA says he will
call Dayo and let him know that Abidemi want Ayo to deactivate his social media account.
ALABA says Dayo did a lot and that Abidemi should be grateful to him.



                                             4
                                        UNCLASSIFIED
       Case 3:21-cr-05186-BHS Document 22-1 Filed 06/23/21 Page 6 of 6

File Number: SE-3268435
Task ID: 1348386

[Verbatim 00:12:06 - 00:13:15]

AR:          My brother, I want to say something, but I don’t know how to say it.

AL:          [OV] Um-hum. Okay.

AR:          Whoever you can get, I don’t know, do you understand? No matter how it is, I

             will pay the money. Do you understand? Just leave that alone. I will drop the

             money.

AL:          Ha- believe it, that is not a problem. It is like Dare…

AR:          The money is available. You don’t have to be afraid of that.

AL:          That is not a big deal, Dayo takes care of all that. It is all about the person, you

             know the noise they are making at home scares them. You know all those things,

             the money they put down… They will do what is call? They will do hearing, they

             will consult and other things. So it is somebody that has something substantial

             that can show up.

AR:          M-hum- when the person dropped it, it will be saved and serve as a security.

AL:          Eh- I understand.

             [end of call]




                                            5
                                       UNCLASSIFIED
